DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 21-40 in the reply filed on November 9, 2022 is acknowledged.
Claim 41 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 9, 2022.
Information Disclosure Statement
	The IDS received on February 11, 2021 is proper and is being considered by the Examiner.
Drawings
	The drawings received on November 9, 2022 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 22, 23, 25, 26, 28, and 29 depend from canceled claim 1.
	For the purpose of prosecution, the claims are construed to depend from claim 21.
	Claim 24 is indefinite by way of its dependency on claim 23.
	Claim 27 is indefinite by way of its dependency on claim 26.
	Claim 30 is indefinite by way of its dependency on claim 29.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-23 and 33-35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Koppel et al. (European Food Res. Technol., 2010, vol. 230, pages 367-374).
With regard to claim 21, Koppel et al. teach a method of performing a PCR reaction for amplifying a target nucleic acid (“two novel quantitative multiplex real-time polymerase chain reaction systems were developed and validated”, Abstract), wherein the method employs a reaction mixture comprising:
an amount of target nucleic acid (“200 mg of ground sample material was extracted and DNA was eluted”, page 368, 1st column; “DNA extracts were added to 20 l of the reaction mix”, page 368, 2nd column);
purified exogenous non-target DNA isolated from fish at a concentration of approximately 2 to 20 nanograms per l of reaction mixture (“DNA extracts … were diluted in herring sperm DNA solution (20 ng/l) down to 0.0032% in half-logarithmic steps… these single analyte dilution series were mixed according to Tables 3 and 4 to produce two multiplex standards, simulating samples with signals for all four analytes per multiplex PCR system”, page 370, 1st column; “[a]s background, herring sperm DNA was used.  Total of DNA concentration was for all combinations of 20 ng/l”, see Table 3 and 4 legends); and
PCR amplification assay reagents comprising:
a thermostable DNA polymerase (multiplex PCR performed (see page 368, 2nd column, which necessarily requires a DNA polymerase that is thermostable to withstand temperature fluctuations involving 95oC denaturation step during its cycle, see page 369, 1st column, 1st paragraph);
dNTPs (PCR necessarily requires dNTP substrates for extension and polymerization);
a first primer and a second primer configured for amplifying a DNA product from the target nucleic acid (see Table 1, page 368).
With regard to claim 22, the purified exogenous non-target DNA isolated from fish is herring (see above).
With regard to claim 23, the reagent mixture also comprises a probe (see cor 166 TMP on Table 1, for example; also, “DNA extracts … were added to 20 l of the reaction mix containing … primers and probes …”, page 368, 2nd column, bottom paragraph).
With regard to claim 33, serial dilutions were prepared as discussed above.
With regard to claim 34, the purified exogenous non-target DNA isolated from fish is herring (see above).
With regard to claim 35, the reagent mixture also comprises a probe (see cor 166 TMP on Table 1, for example; also, “DNA extracts … were added to 20 l of the reaction mix containing … primers and probes …”, page 368, 2nd column, bottom paragraph).
Therefore, Koppel et al. anticipate the invention as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 25-28, 31, 32, 33-35, 37, 38, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barany (Genome Research, 1991, vol. 1, pages 5-16) in view of Raeymaekers, Luc (Molecular Biotechnology, 2000, vol. 15, pages 115-122).
With regard to claim 21, Barany discloses a method of performing LCR (ligation chain reaction) comprising the following reactants:
amount of human genomic target nucleic acid (“-globin alleles in human genomic DNA”, page 8, Figure 2 legend);
purified exogenous non-target DNA isolated from fish at a concentration of approximately 2 to 20 nanograms per l of reaction mixture (see Table 1, Method 2a, wherein 4 g of herring sperm DNA is dissolved in 100 l reaction volume, which translates to 40 ng/l of fish DNA which is exogenous, the concentration of fish DNA is approximately 20 ng/l therefore); and
PCR amplification reagents comprising:
thermostable DNA polymerase (Taq polymerase, see Figure 3, “oligonucleotide is annealed and extended with Taq polymerase”);
dNTPs (dNTPs are inherently disclosed in the extension step found in steps 4 and 7 of Figure 3);
a first primer and a second primer configured to amplify a DNA product from a target nucleic acid (steps 6 and 8).
With regard to claims 22 and 34, the fish DNA is from herring (see above).
With regard to claims 23, 24, 35, and 36, the reaction mixture further comprises an oligonucleotide probe (“fluorescent dye label on non-ligating ends of all four oligonucleotides”, Table 1), and as shown in Figure 1, these oligonucleotides comprise a flap structure.
With regard to claims 26, 27, and 37 the DNA polymerase is from Thermus aquaticus (i.e., Taq, see above).
With regard to claims 31, 32, and 40, the artisans explicit suggest that DNA diagnostics is a tool for detecting/identifying humans (page 5, 3rd column), as well as targeting BA- and sickle BS-globin genotypes from 10 l blood samples (see page 8, 1st column, 1st paragraph).
Barany does not disclose 6 to 7 nanograms per l of reaction mixture (claim 25).
Barany does not disclose that the DNA polymerase is modified for hot-start PCR (claims 28 and 38).
Barany does not explicitly teach a set of their reagents in a dilution series (claim 33).
Raeymaekers teaches a well-known means of generating a standard curve with a serial dilution of known template nucleic acid amounts:
“crucial consideration of in this respect is that for kinetic PCR, the method used to quantify the products should be give a signal that is linear with the quantity of product, and that is not compressed; when it is compressed, the degree of compression should be small and accurately known.  Any compression of the signal that is not taken into account results in an artificial underestimation of efficiency.  Therefore, the construction of a standard curve based on a dilution series of the template should be recommended for all quantitative PCR applications, because it represents an additional control on the efficiency of amplification and on the range of concentrations that can be quantified reliably.” (page 116, 2nd column)

	Therefore, it would have been prima facie to one of ordinary skill in the art, at the time the invention was made to combine the teachings of Barany and Raeymaekers so as to prepare a set of serial dilution of the amplification reagent provided by Barany, so as to be able to provide an accurate quantitative measure of the target nucleic acids by accounting for any degree of compression which affects the amplification efficiency. 
	With regard to packaging a hot-start DNA polymerase, as the thermostable DNA polymerase, doing so would have been obvious to one ordinary skill in the art because Barany already teaches another thermostable DNA polymerase, Taq Gold™ which is used in “hotstart” PCR and utilizing any such known polymerases would have been expected by the ordinarily skilled artisan to produce the same predictable outcome as other thermostable DNA polymerases.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Lastly, with regard to the amount of fish DNA comprised in the mixture of Barany, based on the disclosure provided by the artisan who employ varying amounts of fish DNA for the explicit purpose of reducing background detection, arriving at an optimal condition of such reagents would have been obvious involving routine and empirical experimentation, and would not bee deemed “inventive” absent a clear showing of a secondary characteristic by way of data.
Therefore, for these reasons, the invention as claimed is deemed prima facie obvious over the cited references.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,212,392 (herein, “the ‘392 patent”); and claims 1-7 of U.S. Patent No. 10,106,844 (herein, “the ‘844 patent”);  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The Office notes that in the ‘392 patent, the method and the product claims were rejoined during prosecution and allowed together when issued.  Therefore, there is no prohibition under 121.
So as to remove duplicative rejections, the rejection is discussed in detail in relation to the ‘392 patent, but the rejection also applies over the ‘844 patent based on the same below-discussed reationale.
With regard to instant claim 21, claims of the ‘392 patent also claims a reaction mixture comprising:
an amount of target nucleic acid (claim 11(a));
purified exogenous non-target DNA isolated from fish at a concentration of approximately 2 to 20 nanograms per l of reaction mixture (claim 14); and
PCR amplification assay reagents comprising:
thermostable DNA polymerase (claim 11(c)(i));
dNTPs (claim 11(c)(ii)); and
a first primer and a second primer configured for amplifying a DNA product from the target nucleic acid (claim 11(c)(iii)),
wherein the reaction mixture is characterized in that it can amplify the DNA product from the target nucleic acid and produce an amount of amplified DNA product proportional to the amount of the target nucleic acid in the reaction mixture (claim 11).
	With regard to instant claim 22, the purified exogenous non-target DNA isolated from fish comprises DNA isolated from herring and/or cod and/or salmon (see claim 13).
	With regard to claims 23 and 24, the PCR amplification assay reagents further comprises an oligonucleotide probe which is a flap oligonucleotide (see claim 11(c)(vi)).
	With regard to instant claim 25, the purified exogenous non-target DNA isolated from fish is at a concentration of 6 to 7 nanograms per l of reaction mixture (claim 15).
	With regard to instant claim 26, the thermostable DNA polymerase is a eubacterial DNA polymerase (claim 5).
	With regard to instant claim 27, the eubacterial DNA polymerase is a Pol A type repair DNA polymerase from Thermus aquaticus (claims 5 and 6).
	With regard to instant claim 28, the thermostable DNA polymerase is modified for hot start PCR (see claim 16).
	With regard to instant claim 29, the reaction mixture further comprises a flap endonuclease (see claim 11(c)(iv)).
	With regard to instant claim 30, the flap endonuclease is FEN-1 endonuclease (see claim 17).
	With regard to instant claim 31, the target nucleic acid is human nucleic acid (see claim 10).
Claims of the ‘392 patent do not explicitly claim that the target nucleic acid is human genomic DNA (instant claim 32).
Claims of the ‘392 patent do not explicitly claim a dilution series of target nucleic acids a set of reaction mixtures (instant claim 33).
However, it would have been prima facie obvious to one of ordinary skill in the  art at the time the invention was made to apply the claims of the ‘392 patent thereby arriving at the invention as claimed for the following reasons.
Preliminarily, applying the claims of the ‘392 patent for analyzing a human genomic DNA would have been an obvious application of said claims as diagnosis pertaining to nucleic acids routinely involves human DNA, such as cell-free DNA, plasma DNA, as well as genomic DNA, and/or RNA molecules.
As to the claims directed to a set of reagents comprising dilution series of the target nucleic acids, doing so based on the reagent of the ‘392 application would have been obvious for the purpose of generating a standard curve by which one would quantify a test amount of target nucleic acids, wherein the standard curve is generated by producing amplification products and their indicia (i.e., signals) based on the known amounts of the target nucleic acids which are diluted in series.
Therefore, one of ordinary skill in the art would have been motivated to take the reagent of the ‘392 patent and arrive at a set of such reagents comprising dilution series of the known target nucleic acids therein for the purpose of generating a standard curve from which to determine the amount of nucleic acids not previously known in a test sample.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
	Claims 29, 30, and 39 are free of prior art as method disclosed by Barany has not been known to be combined with teachings which use flap endonucleases such as FEN-1.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        November 19, 2022
/YJK/